By the Court.
The bill cannot be maintained. The administrator has no title to the lands of his intestate. At most, he can have only a right to sell. And he can sell only when the court of probate shall decree the sale to be necessary ; and under many guards, (such as an oath of faithfulness, specified notice and bond to account,) for the safety of the heirs,, creditors, &c. A conveyance by the respondent to the administrator would enable him to sell without furnishing the protections required by law.
Neither would a conveyance to the heirs, constitute the land to be assets of the estate. The case, too, presents other difficulties, quite insurmountable.
But there is no necessity for a decree such as is prayed for. The statute, relating to the sale of lands, of which the intestate was disseized, contains ample provisions for the case presented in the bill.

Bill dismissed.